Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 24, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  135260                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  _________________________________________                                                           Stephen J. Markman,
                                                                                                                     Justices
  IN RE ESTATE OF DAVID J. TRUITT, Deceased.
  _________________________________________

  BETH KIENITZ, Personal Representative of the
  Estate of DAVID J. TRUITT,
              Petitioner-Appellee,
  v                                                                SC: 135260
                                                                   COA: 269807
                                                                   Menominee PC: 05-000153-CZ
  CAROL J. EISENZOPH,
             Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 4, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 24, 2008                      _________________________________________
           s0317                                                              Clerk